Citation Nr: 1819320	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  11-23 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction currently resides with the RO in Detroit, Michigan.

The matter was previously before the Board in July 2017 at which time it was remanded for additional development.  Review of the record shows substantial compliance with the prior remand; thus additional development is not necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The preponderance of the evidence fails to establish that the Veteran presently suffers from a left knee disability that is due to or the result of his active service.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not been met. 
38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.
38 U.S.C. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, including arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations. 38 U.S.C. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant. 38 U.S.C. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran is seeking service connection for a left knee disability.

The Veteran's service treatment records (STRs) include a June 1987 medical board determination which placed the Veteran on limited duty for six months due to a left anterior cruciate ligament insufficiency.  The undated supporting medical board report indicates that the Veteran sustained a stress injury to his left knee, three weeks prior, while playing a racquet sport.  X-ray studies were within normal limits.  The Veteran exhibited full range of motion of the left knee, with the exception of the last seven degrees of full extension.  Minimal swelling and effusion was present at the left knee.

The STRs also include the report of the Veteran's separation physical examination which was conducted in December 1987.  No abnormality of the left knee is noted on the examination report, and the report is negative for any residuals of the Veteran's left knee injury.  Clinical examination of the extremities was determined to be normal at that time.

Post-service private medical records reflect that the Veteran sought treatment for left knee pain in March 2010.  The Veteran complained of significant pain on the medial aspect of his left knee.  The Veteran reported that the left knee had been bothering him for 23 years and that he believed he hurt it in service.  Physical examination revealed contralateral full range of motion of the left knee.  X-rays showed very minimal degenerative changes.  The physician noted that overall alignment of the left knee was good.  The physician diagnosed a possible meniscus tear and recommended an MRI.  An MRI was performed in August 2011.  The impressions of the MRI were as follows: an oblique tear of the posterior horn medial meniscus with truncation/tearing of the body of the medial meniscus; horizontal course of the ACL which could result from chronic tear with scarring versus normal variation; and fissure and high grade defects in the medial compartment cartilage with underlying edema in the medial femoral condyle.

The Veteran's VA treatment records reveal he initially sought treatment for left knee pain in February 2010.  His VA records reflect treatment in November 2011, October 2013, October 2014 and November 2016.  A history of left knee pain was noted in November 2011, October 2013 and October 2014.  The treatment note dated November 1, 2016 indicates the Veteran's "knee pain resolved."

The Veteran underwent a VA examination in July 2011.  The examiner was able to review the August 2011 MRI and referenced it in her August 2011 opinion.  The Veteran reported that he injured his left knee in May 1987 in service while playing racquetball.  He stated that he was put on shore duty until he was released from service.  He reported that he was released from service in Jacksonville, Florida and drove back to Michigan.  He stated that there was discomfort in his knee while he was driving back, but that he did not seek treatment for it.  The Veteran reported that his left knee became progressively worse as he got older.  He reported that, in 2005, his knee "came out of joint" while he was unloading a truck at work.  The Veteran wore a brace on his knee every day after that because the doctor he saw told him that there was something wrong with his menisci.  The Veteran was advised to get an MRI, but he did not.  The Veteran reported that he continued to wear the brace and experienced daily pain in his left knee.  He stated that his knee became progressively worse as he got older.  The Veteran reported that he takes over the counter pain relievers.  The examiner noted that physical examination of the Veteran's knee revealed crepitation and an abnormality of the meniscus, but no grinding, instability, locking, effusion or dislocation.  Range of motion of the knee was flexion to 130 degrees and normal extension; without any evidence of pain.  
X-rays taken as part of this examination revealed mild osteoarthritis medial aspect of the knee.  The examiner diagnosed the Veteran with a tear, medial meniscus left knee with defects/fissure in the medial compartment cartilage, edema of the medial femoral condyle and mild arthritis.  The examiner determined that this disability is not caused by or a result of active duty service.  The examiner noted that the injury the Veteran sustained in service was a left anterior cruciate ligament insufficiency, and that his separation physical examination specifically noted "no" to trick or locked knee, to swollen or painful joints, and to bone, joint or other deformity.  The Veteran's separation examination was normal.  The examiner opined that this implies that the acute condition had resolved.  The examiner also noted that there was no further medical evidence of ongoing care after the Veteran's discharge from the military until 2010, 23 years after subsequent to his discharge.  The examiner noted that the Veteran admitted to two separate work injuries involving the left knee and that his current MRI showed a meniscal tear.  The examiner stated that the Veteran has a "horizontal ACL which could be from injury but also could be a normal variant.  His current physical exam did not reveal any laxity to testing of the ACL, and exam by orthopedist Dr. C. on 3/19/10 also stated that the knee was stable with pain over the medial aspect of the knee.  Dr. Chamberlain suspected a meniscal tear which is verified by the MRI."  The VA examiner noted that there is no evidence of a current ACL injury.  The examiner opined that the Veteran has a meniscal tear of the left knee which occurred years after his discharge from the military and is most likely related to his work.  The examiner determined that the Veteran's current left knee condition is not related to active duty military service.

After careful consideration of the evidence of record, the Board finds that service connection for the Veteran's left knee disability must be denied because the competent evidence of record does not show that the Veteran's current left knee disability was either caused by or began in military service; and the evidence does not show a left knee disability, including arthritis, within one year of his separation from active service; or that he experienced symptoms of such a condition that continued from service until the present.

The Board has considered the Veteran's lay statements regarding the etiology of his left knee disability.  Although the Veteran is competent to testify to the facts surrounding his claim, such as symptomatology, as a lay person, he is not competent to offer opinions that require medical knowledge.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  While the Veteran may sincerely believe that he has a left knee disability that is related to his time in service, he does not have medical training and his statements as to medical diagnosis are simply outweighed by the competent medical evidence of record.

The preponderance of the evidence is therefore against a finding of service connection for a left knee disability and the claim must be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, at 1 Vet. App. 49 (1990).



ORDER

Service connection for a left knee disability is denied.




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


